DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theriault (US 2019/0223430).
Regarding claim 1, Theriault teaches (Figure 1, ¶0009) of a sanitary mousetrap housing apparatus (Abstract, a device for trapping and killing rodents comprising one to a plurality of rectangular box shaped enclosures) comprising: a housing (rectangular box shaped enclosure) having a left side separated from a right side (left and right sides are separated from each other of a singular rectangular box shaped enclosure), a back side (¶0009, back end), and a bottom side (bottom side below the mousetrap); the bottom side having a width configured to receive a mousetrap (bottom side has a width 

Regarding claim 2, Theriault teaches (Figure 1) of the sanitary mousetrap housing apparatus of claim 1 wherein each of the left side and the right side (left and right side of the rectangular enclosure) have a height greater than the width of the bottom side and less than the length of the bottom side (¶0012, left and right side has a height of 2.5”, which is greater than the 2” width of the bottom side and less than the 4.25” length of the bottom side).

Regarding claim 5, Theriault teaches (Figure 1, ¶0009) of a combination sanitary mousetrap housing apparatus and mousetrap (Abstract, a device for trapping and killing rodents comprising one to a plurality of rectangular box shaped enclosures), comprising: a mousetrap (mousetrap in Figure 1); a housing (rectangular box shaped enclosure) having a left side separated from a right side (left and right sides are separated from each other of a singular rectangular box shaped enclosure), a back side (¶0009, back end), and a bottom side (bottom side below the mousetrap); the bottom side having a width between the left side and the right side (width of bottom side is 

Regarding claim 6, Theriault teaches of the invention in claim 1 and wherein (Figure 1) the housing (rectangular box shaped enclosure) is foldable (¶0011, the housing can be folded flat) such that the bottom side, the left side, the right side, and the back side can be flattened to lie coplanar in a pack position (¶0011, the housing can be folded flat, allowing for easy shipping and storage) and alternatively folded into a rectangular prismatic shape in a use position (Fig. 1, ¶0011, housing can be folded into the rectangular prismatic shape in a use position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Theriault (US 2019/0223430).
Regarding claim 3, Theriault teaches of the invention in claim 1, but does not appear to teach wherein the width of the bottom side is between 5.39 cm and 5.72 cm.
However, it should be noted that the width as claimed does not show criticality as disclosed in the specifications or the drawings. Theriault teaches that those skilled in the art will recognize that the dimensions in Figure 1 and 2 can be altered to accommodate any size snap trap (¶0012). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 4, Theriault as modified discloses of the invention in claim 3, and wherein (Figure 1) the length of the bottom side is between 10.1 cm and 11.4 cm (length of the bottom side is 4.25” which is 10.795 cm). 
	
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Theriault (US 2019/0223430) in view of Rothas (US 6,102,278).
Regarding claim 7, Theriault teaches of the invention in claim 6, and wherein (Figure 1) the housing (rectangular box enclosure) is a complete rectangle when flattened (rectangular box enclosure is made up of rectangular shapes and thus, when flattened would make a complete rectangle) and each of the left side and the right side having a main section (left and right side have a main section), the main section extending along the length of the bottom side (main section extends along the length of the bottom side). It should be noted that the complete rectangle when flattened as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art to make the device of any shape when flattened as long as, when the device is put into use, it can still function as a housing for a mousetrap.
Theriault does not appear to teach that each of the left side and the right side having a wing section and the wing section extending from a back edge of the bottom side and a top edge of the back side, the wing section being cut along a cutline extending collinearly from the back edge such that the wing section remains joined with only the back side, the wing section overlapping the main section when the housing is folded into the use position.
Rothas is in the field of foldable housing and teaches of a wing section (flaps 28 and 30), and the wing section (28, 30) extending from a back edge of the bottom side (body member 12) (Fig. 2, wing section 28, 30 extends from a back edge of the bottom side 12) and a top edge of the back side (connection member 24) (Fig. 2, wings section 28, 30 extends from a top edge of the back side 24), the wing section being cut along a cutline extending collinearly from the back edge such that the wing section remains joined with only the back side (wing sections 28, 30 is cut along a cutline extending collinearly from the back edge such that the wing section remains joined only with the back side 24), the wing section overlapping the main section when the housing is folded into the use position (Fig. 4 and 5, Col. 4 lines 40-52, wing section 28 overlaps the main section when the housing is folded to maintain the use position); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theriault to incorporate the teachings of Rothas to have a wing section by the back edge of the bottom side such that the wing section overlaps with the main section when the housing is folded into the use position in order to make the housing sturdier and heavier so it stays upright. 

Regarding claim 8, Theriault as modified discloses of the invention in claim 7, but does not teach of further comprising an adhesive strip coupled to the wing section of each of the left side and the right side, the adhesive strip extending from an outer edge of the wing section and adhering to the main section when the housing is folded to maintain the use position. 
Rothas is in the field of foldable housing and teaches (Fig. 8) of an adhesive strip (adhesive portions 66 and 68) coupled to the wing section (flaps 28 and 30) of each of the left side and the right side (adhesive strips 66 and 68 are coupled to the wing section 30 on each of the left and right side 28), the adhesive strip extending from an outer edge of the wing section (adhesive strips 66 and 68 extends from an outer edge of the wing sections 28 and 30) and adhering to the main section when the housing is folded to maintain the use position (Fig. 6 and 7, Col. 4 lines 40-52, wing section 28 adheres to the main section when the housing is folded to maintain the use position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theriault to incorporate the teachings of Rothas to have an adhesive strip on the wings in order to secure the wings to the main section. 

Regarding claim 9, Theriault teaches Theriault teaches (Figure 1, ¶0009) of a sanitary mousetrap housing apparatus (Abstract, a device for trapping and killing rodents comprising one to a plurality of rectangular box shaped enclosures) comprising: a housing (rectangular box shaped enclosure) having a left side separated from a right side (left and right sides are separated from each other of a singular rectangular box shaped enclosure), a back side (¶0009, back end), and a bottom side (bottom side below the mousetrap), 
the housing being foldable (¶0011, the housing can be folded flat) such that the bottom side, the left side, the right side, and the back side can be flattened to lie coplanar in a pack position (¶0011, the housing can be folded flat, allowing for easy shipping and storage) and alternatively folded into a rectangular prismatic shape in a use position (Fig. 1, ¶0011, housing can be folded into the rectangular prismatic shape in a use position); 
the housing (rectangular box enclosure) being a complete rectangle when flattened (rectangular box enclosure is made up of rectangular shapes and thus, when flattened would make a complete rectangle), each of the left side and the right side having a main section (left and right side have a main section), the main section extending along the length of the bottom side (main section extends along the length of the bottom side), 
the bottom side having a width configured to receive a mousetrap (bottom side has a width configured to receive a mouse trap) between the left side and the right side (mousetrap is between the left and right side of the cardboard mousetrap) such that the mousetrap can only be slid through either an open top side or an open front side of the housing in the use position (mousetrap is slid through the open front side), the bottom side having a length greater than the length of the mousetrap such that no portion of a trapped mouse is exposed past the open front side (Fig. 1, bottom side has as length greater than the length of the mousetrap such that no portion of a trapped mouse is exposed past the open front side). 
It should be noted that the complete rectangle when flattened as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art to make the device of any shape when flattened as long as, when the device is put into use, it can still function as a housing for a mousetrap.
Theriault does not appear to teach of a wing section, and the wing section extending from a back edge of the bottom side and a top edge of the back side, the wing section being cut along a cutline extending collinearly from the back edge such that the wing section remains joined with only the back side, the wing section overlapping the main section when the housing is folded into the use position; and an adhesive strip coupled to the wing section of each of the left side and the right side, the adhesive strip extending from an outer edge of the wing section and adhering to the main section when the housing is folded to maintain the use position.
Rothas is in the field of foldable housing and teaches of a wing section (flaps 28 and 30), and the wing section (28, 30) extending from a back edge of the bottom side (body member 12) (Fig. 2, wing section 28, 30 extends from a back edge of the bottom side 12) and a top edge of the back side (connection member 24) (Fig. 2, wings section 28, 30 extends from a top edge of the back side 24), the wing section being cut along a cutline extending collinearly from the back edge such that the wing section remains joined with only the back side (wing sections 28, 30 is cut along a cutline extending collinearly from the back edge such that the wing section remains joined only with the back side 24), and the wing section overlapping the main section when the housing is folded into the use position (Fig. 4 and 5, Col. 4 lines 40-52, wing section 28 overlaps the main section when the housing is folded to maintain the use position). 
Rothas further teaches (Fig. 8) of an adhesive strip (Fig. 8, adhesive portions 66 and 68) coupled to the wing section (Fig. 8, flaps 28 and 30) of each of the left side and the right side (Fig. 8, adhesive strips 66 and 68 are coupled to the wing section 30 on each of the left and right side 28), the adhesive strip extending from an outer edge of the wing section (Fig. 8, adhesive strips 66 and 68 extends from an outer edge of the wing sections 28 and 30) and adhering to the main section when the housing is folded to maintain the use position (Fig. 6 and 7, Col. 4 lines 40-52, wing section 28 adheres to the main section when the housing is folded to maintain the use position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theriault to incorporate the teachings of Rothas to have a wing section that overlaps the main portion and have an adhesive on the wing section in order to make the housing sturdier and heavier so it stays upright and have the adhesives securely attach the wings to the main section. 

Regarding claim 10, Theriault as modified discloses of the invention in claim 9, and wherein each of the left side and the right side (left and right side of the rectangular enclosure) have a height greater than the width of the bottom side and less than the length of the bottom side (¶0012, left and right side has a height of 2.5”, which is greater than the 2” width of the bottom side and less than the 4.25” length of the bottom side).


Regarding claim 11, Theriault teaches of the invention in claim 9, but does not appear to teach wherein the width of the bottom side is between 5.39 cm and 5.72 cm.
However, it should be noted that the width as claimed does not show criticality as disclosed in the specifications or the drawings. Theriault teaches that those skilled in the art will recognize that the dimensions in Figure 1 and 2 can be altered to accommodate any size snap trap (¶0012). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 12, Theriault as modified discloses of the invention in claim 11, and wherein (Figure 1) the length of the bottom side is between 10.1 cm and 11.4 cm (length of the bottom side is 4.25” which is 10.795 cm). 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647